EXHIBIT 99.3 First Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) First Quarter 2011 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made. Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on page 21 of this Supplement, in the Company’s 2010 Annual Report to Shareholders, in its 2010 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · First quarter diluted EPS attributable to common shareholders of $0.97 increased 33% from $0.73 last year. Total revenues net of interest expense increased 7%. Return on average equity (“ROE”) was 27.9% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 35.6%1. BUSINESS METRICS · Compared with the first quarter of 2010: - Worldwide billed business of $187.9B increased 17% reflecting strong card spending across all segments. Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 15%2. - Worldwide total cards-in-force of 92.4MM increased 5% or 4.4MM cards from last year, and increased 1.4MM cards from last quarter. During Q3’10 the definition of cards-in-force was changed for certain retail co-brand cards in Global Network Services (“GNS”) as further discussed on page 9. The change caused a reduction to reported cards-in-force in Q3’10 of 1.6MM. - Worldwide average spending per proprietary basic cards-in-force of $3,438 increased 14% versus last year reflecting broad-based improvement in cardmember spending levels. Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 13%2. - Worldwide cardmember loan balances of $57.8B increased slightly from $57.6B last year, reflecting higher cardmember spending levels offset by higher cardmember payment rates and lower revolving levels. FINANCIAL HIGHLIGHTS · Discount Revenue: Increased 14% reflecting 17% growth in billed business volumes and a flat discount rate, partially offset by relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments, partner payments (as described further on page 2) and cash back rewards costs. · Net Interest Income: Decreased 13%, primarily due to a lower net yield. The lower net yield reflects lower revolving levels, in part driven by higher payment rates, and the implementation of elements of H.R. 627: Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”). These reductions to yield were partially offset by the benefit of certain repricing initiatives effective during 2009 and 2010. · Total Provisions for Losses: Decreased 90%, primarily driven by lower lending write-offs and lower lending reserve requirements due to improving credit performance within the cardmember loan portfolio. Charge card provision for loss also declined reflecting improved year over year credit trends, partially offset by higher receivable levels. · Marketing and Promotion Expenses: Increased 15% versus last year as lower credit provision expenses and continued strong business trends enabled higher year over year investment levels. Marketing and promotion expense decreased 15% or $124MM versus Q4’10, primarily reflecting lower business unit investments. · Cardmember Rewards Expense: Increased 30%, reflecting greater rewards-related spending volumes and higher co-brand expense. In addition, the Company increased its U.S. Membership Rewards program ultimate redemption rate estimate for current program participants to reflect an increase in redemption patterns based on greater customer engagement. This increase caused the global ultimate redemption rate to increase from 91% at Q4’10 to 92% in Q1’11, which resulted in additional rewards expense in the period of approximately $188MM ($117MM after-tax). 1 Please refer to Appendix I of the First Quarter 2011 Earnings Release for the components of return on average equity (“ROE”), ROCE and ROTCE on a consolidated basis and Appendix II for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”)on a segment basis. 2 As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposesof currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended March 31, 2011apply to the period(s) against which such results are being compared).Management believes the presentation of information on an F/X adjusted basis ishelpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused byfluctuations in currency exchange rates. 1 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED · Salaries and Employee Benefits Expense: Increased 15%, reflecting higher employee levels, merit increases for existing employees, higher benefit-related costs and higher incentive related compensation. - Compared with last year, the total employee count of 62,400 increased by 3,300 or 6% from a year ago. Compared with last quarter, the total employee count increased by 1,400 or 2%. · Professional Services Expense: Increased 18%, reflecting higher technology development expenditures including various initiatives related to digitizing the business, globalizing operating platforms, and enhancing analytical and data capabilities; higher legal costs; and greater third-party merchant sales-force commissions. · Reclassification of Partner Payments: Beginning Q1’11, certain payments to business partners previously expensed in Other, net expense have been reclassified as either contra Discount Revenue or Marketing and Promotion expense. The reclassified partner payments are primarily related to the extension or signing of certain co-brand contracts where upfront payments reflecting value generated by the partnership during the contract period are amortized over the life of the contract. Prior period results have been revised for this change. · Segment Allocation Changes: Beginning Q1’11, the Company changed its segment allocation methodology to better align segment reporting with the Company’s previously announced management reorganization, which has been implemented over the last several quarters. The reorganization included the formation of the Enterprise Growth Group, which is reported in the Corporate & Other segment. Starting in Q1’11, certain business activities such as Loyalty Edge and Global Foreign Exchange Services, which were previously managed and reported in the operating segments, are managed by Enterprise Growth and reported in the Corporate & Other segment. The reorganization also included consolidation of certain corporate support functions into the Global Services organization. Greater centralization of activities has led to modifications in the costs being allocated from the Corporate & Other segment to the reported operating segments starting in Q1’11. Prior periods have been revised for these changes. Beginning Q4’10, the Company completed its conversion to a new general ledger platform. This conversion enabled the Company to streamline its ledger reporting unit structure, resulting in a reconfiguration of intercompany accounts. These changes have the effect of altering intercompany balances among segments, thus altering reported total segment assets. Total segment assets presented in the First Quarter 2011 Earnings Release reflect the changes described above. This conversion had no impact on segment results, segment capital or return on segment capital metrics. · Charge Card Write-off Period Changes: In Q1’10, the Company modified its reporting in the International Card Services (“ICS”) and Global Commercial Services (“GCS”) segments to write-off past due cardmember receivables when 180 days past due or earlier, versus its prior methodology of writing them off when 360 days past billing or earlier. This change is consistent with bank regulatory guidance and the write-off methodology adopted for the cardmember receivables portfolio in the U.S. Card Services (“USCS”) segment in Q4’08. This change resulted in approximately $60MM and $48MM of net write-offs for ICS and GCS, respectively, being included in Q1’10, which increased the net loss ratios and decreased the 90 days past billing metrics for these segments, but did not have a substantial impact on provisions for losses. 2 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED CAPITAL · Capital Distribution to Shareholders: During Q1’11, approximately 16% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend. During the quarter the Company did not engage in share repurchase activities. Since the inception of repurchase programs in December 1994, 684MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares. On a cumulative basis, since 1994 the Company has distributed 63% of capital generated through share repurchases and dividends. On January 7, 2011, the Company submitted its Comprehensive Capital Plan (“CCP”) to the Board of Governors of the Federal Reserve (the “Federal Reserve”). The CCP included an analysis of performance and capital availability under certain adverse economic assumptions, as well as a capital distribution plan outlining the Company’s plans to return capital to shareholders in 2011 through dividends and share repurchases. On March 18, 2011, the Company was informed that the Federal Reserve had no objections to the Company’s 2011 capital distribution plan. The number of shares that will be repurchased in 2011 will be based on the Company’s business plans and financial performance, and will be consistent with its submitted capital distribution plan. As the Company has previously disclosed, its objective is to return to shareholders, on average and over time, approximately 50% of the capital it generates through a combination of dividends and the repurchase of common shares. The Company expects to commence share repurchase activities during Q2’11. - Shares Outstanding: MillionsofShares Q1’11 Q4’10 Q1’10 Shares outstanding – beginning of period Repurchase of common shares - ) - Employee benefit plans, compensation and other 5 7 6 Shares outstanding – end of period · Capital Ratios: As of March 31, 2011, the Company’s key consolidated capital ratios3 were as follows: ($ in billions) March31,2011 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA) % Tangible Common Equity (TCE)/RWA % Tier 1 Capital $ Tier 1 Common Equity $ Tier 2 Capital $ Total Average Assets4 $ RWA $ TCE5 $ On December 16, 2010, the Basel Committee on Banking Supervision issued the Basel III rules text, which presents details of global regulatory standards on bank capital adequacy and liquidity agreed to by the Governors and Heads of Supervision, and endorsed by the G20 Leaders at their November, 2010 summit. While final implementation of the rules related to capital ratios will be determined by the Federal Reserve, the Company estimates that had the new rules been in place during Q1’11, the reported tier 1 common and tier 1 capital ratios would decline by approximately 80 basis points. In addition, the impact of the new rules on the reported Tier 1 leverage ratio would be a decline of approximately 170 basis points. 3 These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s First Quarter 2011 Form 10-Q. 4 For the purpose of calculating the Tier 1 Leverage Ratio. 5 Based upon shareholders’ equity of $17.5B less goodwill and intangible assets of $4.5B. 3 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED FUNDING AND LIQUIDITY · Funding Activities: During Q1’11, the Company primarily funded its business through deposit-taking. - Deposits: The Company held the following deposits at the end of Q1’11 and Q4’10: ($ in billions) March31,2011 December31,2010 Change U.S. Direct Deposits6 $ $ $ U.S. 3rd Party CDs ) U.S. 3rd Party Sweep Accounts - Other Deposits Total $ $ $ The total portfolio of U.S. retail Certificates of Deposit (“CDs”) issued through the direct deposit and third party programs had an average remaining maturity of 19.5 months and an average rate at issuance of 2.6%. · Funding Sources: The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities, including its recently launched asset-backed conduit facility. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”). These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”). The Company, through FSB, has a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels. This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable. As of March 31, 2011, the Company held $20B of excess cash and readily marketable securities versus $17B of long-term debt and CDs maturing over the next 12 months. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper: At March 31, 2011, the Company had $0.8B of commercial paper outstanding. Discount Window: The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they may pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowing made through the discount window. Whether specific assets will be considered qualifying collateral for secured borrowings made through the discount window, and the amount that may be borrowed against the collateral, remains at the discretion of the Federal Reserve. Bank Lines: At March 31, 2011, the Company maintained committed bank lines of credit totaling $10.6B, of which $4.2B was drawn as part of the Company’s normal funding activities. The committed facilities have $3.3B of expirations in 2011, with the remainder expiring in 2012. Secured Borrowing Facility: At March 31, 2011, the Company maintained its asset-backed conduit facility, a $3B committed, revolving, and secured financing facility. The facility was undrawn at March 31, 2011 and is due to expire in December 2013. · Maturity Obligations: The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs, for the next four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: Unsecured Debt Asset-Backed Securitizations Certificates of Deposit Total June 30, 2011 $ September 30, 2011 December 31, 2011 - March 31, 2012 $ 6 Direct Deposits primarily includes the Personal Savings® direct deposit program, which consists of $11.4B from high yield savings accounts and $0.9B from retail CDs. 4 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED OTHER ITEMS OF NOTE · Acquisition of Accertify: On November 10, 2010, the Company completed the acquisition of Accertify Inc., a leading provider of solutions that help merchants combat fraudulent online and other card-not-present transactions, for total consideration of $151MM. The acquisition enables the Company to broaden its offering of fraud prevention services to merchants to include transactions that take place on all networks. · Acquisition of Loyalty Partner: On March 1, 2011, the Company completed the acquisition of Loyalty Partner, a leading marketing services company best known for the loyalty programs it operates in Germany, Poland and India. Loyalty Partner also provides market analysis, operating platforms and consulting services that help merchants grow their businesses. The transaction, which values Loyalty Partner at approximately $766MM, consists of an upfront cash purchase price of approximately $616MM ($585MM plus $31MM in cash acquired) and an additional $150MM in the current fair value of equity interest that the Company may acquire over the next five years at a price based on business performance. · Visa and MasterCard Litigation Settlements: The Company has been receiving payments from Visa and MasterCard for the last several years under the terms of previously disclosed settlement agreements. The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard is comprised of quarterly payments of up to $150MM ($93MM after-tax) for three years from Q3’08 through Q2‘11. The Company recognized $70MM from Visa for each of the past thirteen quarters and $150MM from MasterCard for each of the past eleven quarters pursuant to these agreements. The installment payments from both parties are subject to the Company achieving certain quarterly performance criteria in the GNS business within the U.S., which the Company believes it is positioned to meet. Payments earned through March 2011 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. · Reengineering Initiatives: On January 19, 2011, the Company announced that it was undertaking various reengineering initiatives resulting in charges aggregating approximately $113MM pre-tax (approximately $74MM after-tax), which were recorded in the fourth quarter of 2010. The charges relating to the reengineering activities include a restructuring charge recorded in the fourth quarter (pursuant to a plan approved by the Company’s management on December 20, 2010) in the amount of approximately $98MM pre-tax (approximately $63MM after-tax) relating to employee severance obligations and other employee-related costs resulting from the planned consolidation of facilities within the Company’s global servicing network. The reengineering activities are expected to result in the elimination of approximately 3,500 jobs in the aggregate (including approximately 3,200 jobs relating to the restructuring charge described in the preceding sentence); however, overall staffing levels are expected to decrease only by approximately 550 positions on a net basis as new employees are hired at the locations to which work is being transferred. During 2011, the Company expects to record restructuring charges in one or more quarterly periods relating to the reengineering activities described above in the aggregate amount of approximately $60MM to $80MM pre-tax (approximately $38MM to $51MM after-tax). The total expected additional charges include approximately $25MM to $35MM in costs associated with additional employee compensation and approximately $35MM to $45MM in other costs principally relating to the termination of certain real property leases. In Q1’11, the Company recorded $11MM ($7MM after-tax) of the $60MM to $80MM in expected additional charges. Substantially all of the reengineering activities are expected to be completed by the end of the fourth quarter of 2011. The Company also announced that it expects the charges recorded in the fourth quarter of 2010 and to be recorded during 2011 to result in annualized cost savings to the Company of approximately $70MM, starting in 2012. The Company announced that it intends to reinvest a portion of such savings into new servicing capabilities and other business building initiatives. 5 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES · During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses, the Company: - Announced the addition of three new benefits to its Platinum Card to help make international travel more enjoyable and less stressful. The additions include (1)Priority PassTM Select, which provides access to more than 600 international airport lounges in more than 100 countries and more than 300 cities worldwide, (2)$100 Global Entry Credit, covering the $100 application fee for cardmembers applying to the Global Entry program, which allows approved members expedited clearance and the ability to bypass lines at International Arrivals in major U.S. airports when returning from traveling abroad and (3)the Elimination of Foreign Currency Transaction Fees. - In conjunction with foursquare, unveiled details of new functionality that delivers a whole new way of redeeming merchant offers within the foursquare app without the need for coupons, special codes or showing phones to cashiers. Debuting with a pilot program at South by Southwest Interactive (SXSWi), American Express' new Smart Offer APIs enabled SXSWi attendees and Austin residents to link their American Express® Card accounts to their foursquare profiles from March 11th – 15th to test the new foursquare experience for the first time. - Launched ID Protect Premium, a comprehensive identity theft prevention service that helps consumers detect and prevent fraud before it occurs. The new service provides enhanced safeguards for consumers who increasingly live their lives online. - Announced NEXTPEDITIONSM, a new way to travel targeted to travel enthusiasts in their 20s and 30s. After taking an interactive online quiz, called a Travel Profiler, the cardmember’s Travel Sign is determined based on his or her hobbies, interests, social media habits, etc. Based on these results, American Express Travel offers consumers the exciting opportunity to take a vacation where the destination and itinerary are unknown until the actual journey begins. - Announced the expansion of American Express Business Insights, the Company’s unique spend data analytics group, to businesses in the United Kingdom. In the GNS business the Company: - Supported existing GNS partners in launching a wide range of new products, including: the MBNA American Express® Credit Card with cash back in the United Kingdom, the Diamond Awards American Express® Card from Commonwealth Bank of Australia, the Lotte Platinum Charlotte Star American Express® Card from Lotte Group in South Korea, the Maybankard 2 American Express® Credit Card with Maybank in Malaysia and the ICBC Eastern Airline American Express® Credit Card in China. In our Enterprise Growth Group, the Company: - Unveiled ServeSM, a digital payment and commerce platform where consumers can make purchases and person-to-person (P2P) payments online (serve.com) via mobile phones, and at millions of merchants who accept American Express cards. Serve unifies multiple payment options into a single account that can be funded from a bank account, debit, credit or charge card, or by receiving money from another Serve account. 6 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) QuartersEnded Percentage (Millions, except per share amounts) March31, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 14 % Net card fees 3 Travel commissions and fees 18 Other commissions and fees 6 Other 12 Total non-interest revenues 12 Interest income Interest and fees on loans (9 ) Interest and dividends on investment securities 88 ) Deposits with banks and other 20 13 54 Total interest income (9 ) Interest expense Deposits 7 Short-term borrowings - 1 # Long-term debt and other (3 ) Total interest expense (1 ) Net interest income ) Total revenues net of interest expense 7 Provisions for losses Charge card ) Cardmember loans ) # Other 19 28 ) Total provisions for losses 97 ) Total revenues net of interest expense after provisions for losses 23 Expenses Marketing and promotion 15 Cardmember rewards 30 Cardmember services 4 Salaries and employee benefits 15 Professional services 18 Occupancy and equipment 3 Communications 95 95 - Other, net 78 11 # Total 19 Pretax income 38 Income tax provision 51 Net income $ $ 33 Net income attributable to common shareholders7 $ $ 33 Earnings Per Common Share-Basic Net Income attributable to common shareholders $ $ 32 Earnings Per Common Share-Diluted Net Income attributable to common shareholders $ $ 33 Average Shares Outstanding Basic 1 Diluted 1 # Denotes a variance of more than 100%. 7 Represents net income less earnings allocated to participating share awards and other items of $14MM and $12MM for the three months ended March 31, 2011 and 2010, respectively. 7 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED · Consolidated Total Revenues Net of Interest Expense: Consolidated total revenues net of interest expense increased 7% versus last year, reflecting increases of 2% in USCS, 6% in ICS, 16% in GCS, and 16% in Global Network and Merchant Services (“GNMS”). The increase in total revenues net of interest expense primarily reflects higher discount revenues, greater travel commissions and fees, higher other revenue, increased other commissions and fees and higher net card fees, partially offset by lower net interest income. On an F/X adjusted basis, consolidated total revenues net of interest expense increased 5%8. · Consolidated Provisions for Losses: Consolidated provisions for losses decreased 90% versus last year, reflecting decreases of 93% in USCS, 97% in ICS and 71% in GCS and no change in GNMS. The improvement in provision for losses was primarily driven by a lower lending reserve requirement due to improving credit performance within the cardmember loan portfolio. Charge card provision for loss also declined reflecting improved credit trends, partially offset by higher receivable levels. On an F/X adjusted basis, consolidated provisions for losses also decreased 90%8. · Consolidated Expenses: Consolidated expenses increased 19%, reflecting increases of 21% in USCS, 19% in ICS, 9% in GCS and 13% in GNMS. The total expense increase reflects increased cardmember rewards expenses, higher salaries and employee benefits expenses, greater professional services expenses, higher marketing and promotion expenses, higher other, net expenses, higher occupancy and equipment expenses, higher cardmember services expenses and flat communications expenses. On an F/X adjusted basis, consolidated expenses increased 17%8. · Pretax Margin: Was 24.6% of total revenues net of interest expense in Q1’11 compared with 19.1% in Q1’10. · Effective Tax Rate: Was 32% in Q1’11 versus 29% in Q1’10. The tax rates in both quarters reflect the level of pre-tax income in relation to recurring permanent tax benefits. · Discount Revenue: Increased 14% on a 17% increase in billed business. The lesser revenue versus billed business growth reflects the relatively faster growth in billed business related to GNS, where discount revenue is shared with card issuing partners, and higher contra-revenues, including corporate incentive payments, partner payments (as described further on page 2) and cash back rewards costs. - The average discount rate9 was 2.55% in both Q1’11 and Q1’10 versus 2.52% in Q4’10. The increase in the rate versus Q4’10 reflects the normal seasonal impact of a relatively lower level of retail-related business volumes during the first quarter. As indicated in prior quarters, certain pricing initiatives, changes in the mix of business and volume-related pricing discounts and investments will likely result in some erosion of the average discount rate over time. QuartersEnded March31, Percentage Inc/(Dec) Card billed business9 (billions): United States $ $ 15 % Outside the United States 20 Total $ $ 17 Total cards-in-force (millions): United States 1 Outside the United States 10 Total 5 Basic cards-in-force10 (millions): United States 1 Outside the United States 10 Total 5 Average basic cardmember spending11 United States $ $ 13 Outside the United States $ $ 18 Total $ $ 14 8 As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended March 31, 2011 apply to the period(s) against which such results are being compared).Management believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 9 For additional information about discount rate calculations and billed business, please refer to the First Quarter 2011 Earnings Release, American Express Company Selected Statistical Information pages. 10 Starting in Q1’11, as the necessary data became available, the Company began to separately report Basic and Supplementary cards-in-force for GNS.The Company has accordingly revised prior periods to conform with the current period presentation. 11 Proprietary card activity only. 8 AMERICAN EXPRESS COMPANY FIRST QUARTER 2011 OVERVIEW CONSOLIDATED - Worldwide Billed Business: The 17% increase in worldwide billed business reflected growth of 13% in USCS, 16% in ICS, 19% in GCS and 29% in GNS. The table below summarizes selected billed business related statistics for Q1’11: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates12 Worldwide13 Total billed business 17
